NO. 07-12-00212-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 22, 2012


                        IN RE JACKIE LEE BIBBS, RELATOR


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

      Relator, Jackie Lee Bibbs, has filed an Original Application for Writ of Mandamus

requesting this Court issue a writ of mandamus ordering the Honorable George

Gallagher, Judge of the 396th District Court of Tarrant County, Texas, recused from

participating in Bibbs’s appeal of his conviction for the offense of capital murder in

cause number 07-10-0300-CR. We dismiss the petition for want of jurisdiction.


      This Court has jurisdiction to issue writs of mandamus against a “judge of a

district or county court in the court of appeals district.”   TEX. GOV’T CODE ANN. §

22.221(b) (West 2004). Tarrant County is not within the territorial jurisdiction of this

Court. See id. § 22.201(h) (West Supp. 2011). The extent of our jurisdiction over a

transferred case is limited to the specific matters that were transferred.    See id. §

73.002 (West 2005). There is no express statutory authority that would permit this

Court to exercise mandamus jurisdiction over a mandamus proceeding brought against

a judge of a court sitting in Tarrant County, Texas. See In re Davis, 87 S.W.3d 794, 795
(Tex.App.—Texarkana 2002, orig. proceeding). While this Court may also issue writs of

mandamus necessary to enforce the jurisdiction of the Court, see TEX. GOV’T CODE ANN.

§ 22.221(a), Bibbs has failed to identify how the issuance of the writ of mandamus he

seeks would be necessary to enforce the jurisdiction of this Court.


      For the foregoing reasons, we dismiss the petition for want of jurisdiction.




                                                       Mackey K. Hancock
                                                            Justice




                                            2